Title: To James Madison from Sylvanus Bourne, 10 April 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


10 April 1804, Amsterdam. “I had the honor sometime since to address you on the subject of having an Agent of the Consulate named for the Helder—soliciting some pecuniary aid from the Govt for the support of this establishment. I have now to forward you a remonstrance which has been lately made to me on this head by the American Masters in Port. As I before observed it will be difficult indeed to find any suitable person disposed to accept of this Agency without a small annual compensation from Govt. as the residence is very unpleasant & offers no adequate emolument to a fit Character.
“You will please take the matter into due consideration & favour me with your reply when prepared.”
